Title: To James Madison from John Montgomery, 13 November 1801 (Abstract)
From: Montgomery, John
To: Madison, James


13 November 1801, Alicante. Acknowledges receipt of two circular letters, one of July from the Treasury Department and the other of 1 Aug. from the State Department. Transmits duplicate of his accounts with quadruplicate of his draft on Treasury Department for the balance; requests order for payment.
 

   RC (DNA: RG 59, CD, Alicante, vol. 1). 2 pp.; marked triplicate; in a clerk’s hand, signed by John Montgomery for Robert Montgomery. Docketed by Daniel Brent: “The account referred to, with the vouchers, sent to the Treasury. April 12th 1802.”


   A full transcription of this document has been added to the digital edition.
